Citation Nr: 1108848	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for an adjustment disorder with mixed anxiety and depression; Graves' Disease, also claimed as thyroid condition; kidney disease; spinal stenosis; throat condition; and exposure to Agent Orange.  In February 2007, the Veteran filed a Notice of Disagreement on all issues, and in July 2007 an SOC was issued on all issues.  In September 2007, the Veteran submitted a VA Form 9, choosing only to appeal the psychiatric claim.  As a formal appeal has only been perfected as to that issue, it is the only claim properly before the Board.


FINDING OF FACT

The Veteran does not have a present disability of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated April 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in June 2007 in which the examiner reviewed the claims file, considered the Veteran's psychiatric history, and conducted a psychiatric examination.  As this exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he began to suffer from general anxiety and depression prior to discharge from active service as noted in his service treatment records.  He states that he has continued to suffer from residual effects of the stress of active service in Vietnam and that his condition has gotten worse over time. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).
   
Here, the preponderance of the evidence is against a finding of service connection because the preponderance of the evidence is against finding that a current psychiatric disability has been shown.  The Veteran's medical history report at separation, dated July 1968, notes that he suffers from "minor nervousness."  In March 1998, the Veteran saw a licensed mental health counselor for treatment of "Adjustment Disorder with Mixed Anxiety and Depressed Mood - Chronic," pursuant to an accident he had in July 1996 that caused serious injury to his lower back.  The report described the psychological problems the Veteran was having with adjusting to the changes in his life caused by his nonservice-connected lower back disability.  For example, the report reads "[w]ith the injury and subsequent loss of his job [the Veteran] has lost his identity."  There are no further private psychiatric treatment records dated after March 1998 present in the claims folder, and the Veteran's VA treatment records are negative for psychiatric treatment.  

In June 2007, the Veteran was provided with a VA psychiatric examination.  The examiner found that the Veteran exhibited mild symptoms of "concern related to what might be a mild anxiety," as well as difficulty with concentration, but that he did not fulfill the criteria for a psychiatric diagnosis.  Furthermore, the examiner determined that any mild symptoms experienced by the Veteran were not related to his military service, or the complaint noted on his separation examination.  

In considering the Veteran's contentions that he suffered from a psychiatric disability at separation from service and continues to suffer from a psychiatric condition, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  Furthermore, the Board finds that his testimony regarding his nervous condition at separation from service is credible as it is supported by the contemporaneous evidence of record.  

However, the medical evidence of record is negative for a present psychiatric disability.  The VA examiner determined that the Veteran did not suffer from a current psychiatric disability and the Board finds that his opinion as a psychiatrist is more probative than that of the Veteran.  The examiner described the Veteran as a "highly-functioning individual" in "all areas of his life" who is "socially effective and generally satisfied" with "some absent or minimal symptoms."  The only medical evidence of record showing the existence of a psychological disability is dated from March 1998, outside of the appellate period.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  As such, it does not show evidence of a current disability and, furthermore, the March 1998 report attributed the Veteran's psychological problems to his July 1996 accident, and not to service.  

Therefore, the Veteran's testimony regarding his symptomatology and medical history record at separation showing a history of nervousness are outweighed by the current findings of the VA examiner, who determined that the Veteran does not suffer from a current acquired psychiatric disability, and the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


